DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claim 1, 3-7, 9-13, 15-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest arts of record are Shelton, IV et al. (US 2011/0174862), Ullrich at al. (US 2012/0041436) and Yates et al. (US 2011/0087217). Claim 1, 3-7, 9-13, 15-18 and 20-23 are allowed over the cited references. The art of record fail to teach the limitation that recites in part the  control circuit operably coupled to the display (located on the handle assembly), the control circuit configured to: “display the amount of RF energy delivered to the tissue on the display; display an alert on the display when the measured tissue impedance deviates from an expected tissue impedance”…”wherein the control circuit is further configured to: determine a thickness of the tissue disposed between the first electrode and the second electrode; display the thickness of the tissue on the display; and provide a warning to the user responsive to determining that the thickness of the tissue is greater than a first thickness and/or lower than a second thickness while also including each and every limitation set forth in the independent.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIGIST S DEMIE/Examiner, Art Unit 3794